Exhibit 10.1


VERACYTE, INC.
2013 STOCK INCENTIVE PLAN
Notice of Performance-Based Stock Unit Award
You have been granted an award (the “Award”) of the following Performance-Based
Stock Units (“PSUs”) representing shares of Common Stock of Veracyte, Inc. (the
“Company”) under the Company’s 2013 Stock Incentive Plan (the “Plan”) subject to
the terms and conditions of the Plan, this Notice of Performance-Based Stock
Unit Award (the “Notice”), the performance-based terms and conditions set forth
in Appendix A attached hereto (“Appendix A”) and the Performance-Based Stock
Unit Agreement attached hereto as Appendix B (“Appendix B”) (together,
hereinafter “PSU Agreement”).
Certain capitalized terms used, but not defined in this PSU Agreement, are
defined in the Plan.
Name of Participant:    [–]
Total Number of PSUs:    [–]
Date of Grant:    [–]
Performance Period:    [–]
Performance Metrics:    As set forth in Appendix A
Vesting Schedule:    As set forth in Appendix A
Expiration Date:
This Award expires on the latest of: (i) the date on which this Award is settled
in full, if applicable, or (ii) the date that the Committee determines that the
Performance Metrics have not been satisfied; provided, however, that it will
expire earlier if Participant’s Service terminates.

By executing this document, which may be accomplished by e-signature or other
electronic indication of acceptance, you and the Company agree that this Award
is granted under and governed by the term and conditions of the Plan and the PSU
Agreement, both of which are attached to and made a part of this document.
By executing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.
[Name of Participant]    VERACYTE, Inc.
By:     
Its:     
Print Name



APPENDIX A


PERFORMANCE AND VESTING METRICS


[to be inserted as approved on a grant-by-grant basis.]


a.










APPENDIX B
VERACYTE, INC.
2013 STOCK INCENTIVE PLAN
Performance-Based Stock Unit Agreement
Payment for Stock Units
No cash payment is required for the PSUs you receive. You are receiving the PSUs
in consideration for Services rendered by you.

Vesting
As set forth in Appendix A.

Forfeiture
Except as may be provided in Appendix A, if your Service terminates for any
reason, then your Award expires immediately as to the number of PSUs that have
not vested before the termination date and do not vest as a result of
termination.

This means that the unvested PSUs will immediately be cancelled. You receive no
payment for PSUs that are forfeited.
The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.
Leaves of Absence
For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Performance-Based Stock Unit Award may be adjusted in accordance with
the Company’s leave of absence policy or the terms of your leave.
Notwithstanding the foregoing, except as otherwise required by applicable laws,
vesting of your PSUs will be suspended during any unpaid leave of absence. If
you commence working on a part-time basis, then the vesting schedule specified
in the Notice of Performance-Based Stock Unit Award may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule.
Nature of Stock Units
Your PSUs are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Shares on a future date. As a holder of
PSUs, you have no rights other than the rights of a general creditor of the
Company.

No Voting Rights or
Dividends
Your PSUs are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Shares on a future date. As a holder of
PSUs, you have no rights other than the rights of a general creditor of the
Company.

Stock Units
Nontransferable
You may not sell, transfer, assign, pledge or otherwise dispose of any PSUs. For
instance, you may not use your PSUs as security for a loan. If you attempt to do
any of these things, your PSUs will immediately become invalid.

Settlement of Stock Units
Settlement of Vested PSUs shall be made within the earlier of (i) 90 days
following the applicable date of becoming Vested PSUs or (ii) March 15 of the
year following the year of vesting, in either case, pursuant to the Notice.

At the time of settlement, you will receive one Share for each vested PSU;
provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation.
Withholding Taxes and
Stock Withholding
Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
settlement of the PSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to structure
the terms of the Award or any aspect of the PSUs to reduce or eliminate your
liability for Tax-Related Items.

Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company and/or the
Employer, as applicable, to satisfy all Tax-Related Items.
In this regard, you authorize the Company and/or the Employer (and their
respective agents) to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following, as determined at the sole
discretion of the Company and only to the extent permissible under local law:
(1) withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; (2) withholding from proceeds of the sale of Shares
acquired upon settlement of the PSUs either through a voluntary sale or through
a mandatory sale arranged by the Company (on your behalf pursuant to this
authorization); (3) withholding of Shares to otherwise be issued upon settlement
of the PSUs; or (4) any other arrangement approved by the Committee and
permitted under applicable law; all under such rules as may be established by
the Committee and in compliance with the Company’s Insider Trading Policy and
10b5-1 Trading Plan Policy, if applicable; provided, however, that the Committee
shall establish the method prior to the Tax-Related Items withholding event and,
unless determined otherwise by the Committee in advance of a Tax-Related Items
withholding event, the method of withholding for this PSU will be (3) above.
If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, you are deemed to have been issued the full number of Shares
subject to the vested PSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan. The Fair Market Value of these
Shares, determined as of as of the date that the taxes are required to be
withheld, will be applied as a credit against the Tax-Related Items withholding.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to the maximum permissible statutory
rate for your tax jurisdiction(s) in which case you will have no entitlement to
the equivalent amount in Shares and will receive a refund of any over-withheld
amount in cash in accordance with applicable law.
Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Plan or your purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to deliver
the Shares if you fail to comply with your obligations in connection with the
Tax-Related Items as described in this section, and your rights to the Shares
shall be forfeited if you do not comply with such obligations on or before the
scheduled settlement deadline.
Restrictions on Resale
You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

No Retention Rights
Neither your Award nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

Adjustments
The number of PSUs covered by this Award shall be subject to adjustment in the
event of a stock split, a stock dividend or a similar change in Company Shares,
and in other circumstances, as set forth in the Plan. The forfeiture provisions
and restrictions provided for in this Agreement will apply to all new,
substitute or additional PSUs or securities to which you are entitled by reason
of this Award.

Successors and Assigns
Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

Notice
Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.

Applicable Law and
Choice of Venue
This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to their choice-of-law provisions). For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of San
Mateo County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, were this grant is made
and/or to be performed.

Miscellaneous
You understand and acknowledge that (i) the Plan is entirely discretionary, (ii)
the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your Award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of Shares subject
to the awards, and the vesting schedule, will be at the sole discretion of the
Company.

The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.
You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.
You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all awards or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit Shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.
The Plan and Other
Agreements
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in this Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award. Any prior agreements,
commitments or negotiations concerning this Award are superseded. This Agreement
may be amended by the Committee without our consent, however, if any such
amendment would materially impair your rights under this Agreement, this
Agreement may be amended on by another written agreement, signed by you and the
Company.



By EXECUTING THE ATTACHED NOTICE,
you agree to all of the terms and conditions
described above and in the Plan


                